Case 2:20-cv-09091-PA-AS Document 63-4 Filed 08/23/21 Page 1 of 3 Page ID #:3133




                    EXHIBIT 6




                                                                                137
                                                                De Lilly Decl. Ex. 6
    Case 2:20-cv-09091-PA-AS Document 63-4 Filed 08/23/21 Page 2 of 3 Page ID #:3134




                                                                                                                            or


                           U?(: 3 .. 5_2200 .. ofJ50() .. g   •   Pren1Iun1




        7-23-2021
    ALEX MCINTOSH
Shirley L. CSR No. 13784                                                                                     into

  Exhibit 64                                                                                                         138
                                                                        Rachelle Lynch racheile(?pspuds (480) 544-3383
                                                                                                     De Lilly Decl. Ex. 6
                                                                                                         TNC00294-U
Case 2:20-cv-09091-PA-AS Document 63-4 Filed 08/23/21 Page 3 of 3 Page ID #:3135




                                                                                         139
                                                                         De Lilly Decl. Ex. 6
                                                                             TNC00295-U
